TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00493-CR



                                      Melvin Park, Appellant

                                                 v.

                                    The State of Texas, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
        NO. CR-05-238, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to withdraw notice of appeal is granted. See Tex. R. App. P.

42.2(a). The appeal is dismissed.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: March 29, 2007

Do Not Publish